Title: From George Washington to Anne-César, chevalier de La Luzerne, 29 March 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters 29th March 1783.
                        
                        The News of a general Peace, which your Excellency has been so good as to anounce to me, has filled my Mind
                            with inexpressible satisfaction; and permit me to add, that the Joy I feel on this great Event, is doubly enhanced by the
                            very obliging Manner in which you have been pleased to express your Congratulations to me & to the Army, on this
                            very happy occasion.
                        The part your Excellency has acted in the Cause of America, and the great and benevolent share you have
                            taken, in the Establishment of her Independence, is deeply impressed in my Mind; and will not be effaced from my
                            Remembrance, or that of the Citizens of America, but with the latest Hand of Time. You will accept Sir! my warmest
                            Acknowledgment and Congratulations, with Assurance that I shall always participate, with the sincerest pleasure, in every
                            Event, which contributes to your happiness & Satisfaction.
                        The Articles of general Treaty do not appear so favorable to France, in point of Territorial acquisition, as
                            they do to the other powers: But, the magnaminous and disinterested Scale of Conduct, which that great Nation, has
                            exhibited to the World, during this War, and at the Conclusion of Peace, insure to the King & Nation, that
                            Reputation which will be of more Consequence to them than every other Consideration.
                        Mrs Washington begs your Excellency to accept her sincerest Thanks for the Joy you have communicated to her
                            and to accept a Return of her Congratulations on the most happy of all Events. With the highest Sentiments of Respect
                            & Attachment I have the Honor to be—sir Your Excellencys Most Obedient and Most humble Servt
                        
                            Go: Washington
                        
                    